Citation Nr: 0815961	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

 


INTRODUCTION

The veteran had active service from 1941 to 1970, with 
service from World War II, including in Normandy, through the 
Vietnam era, when he retired with more than 28 years of 
service.  He received numerous awards and decorations.  This 
appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a claim for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran's motion for advancement of his appeal on the 
docket based on his advanced age has been granted.  38 C.F.R. 
§ 20.900(c) (2007).  Accordingly, the claim is advanced on 
the Board's docket.   


REMAND

A claim for TDIU is, in essence, a claim for an increased 
evaluation for each service-connected disability.  The 
veteran is evaluated as 10 percent disabled as a result of 
arthritis, lumbosacral spine, with spina bifida occulta, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This 
evaluation has been in effect, unchanged, since 1970.  

The report of a private November 1999 radiologic examination 
of the lumbar spine reflects that the veteran had mild broad-
based disc bulging, facet arthropathy with central spinal 
canal and bilateral neural foraminal stenosis, with such 
severe pain as to limit motion and require injections into 
the spine.  Service connection is not in effect for herniated 
lumbar discs.  It is not clear whether other spinal 
disorders, such as stenosis, are, or are not, related to the 
service-connected arthritis.  The VA examiner who evaluated 
the veteran in March 2004 apparently assumed that all 


lumbar spine symptoms and findings, including neurologic 
findings and symptoms, loss of lumbar concavity, radiating 
pain, and the like, were due to service-connected lumbar 
arthritis, and all manifestations of lumbar disability, 
regardless of the underlying disorder, were described 
together.  

However, the examiner who conducted the March 2004 VA 
examination did not discuss whether the radiologic findings 
such as stenosis, loss of lumbar concavity, bulging discs, 
and other lumbar findings were or were not related to the 
service-connected disability, lumbar spine arthritis.  The RO 
noted that the veteran was able to flex forward to 65 
degrees, but did not address whether the examiner's finding 
that the veteran was unable to perform such activities as 
bending forward to tie his shoes was or was not related to 
the service-connected disability.  The examiner did not 
explain the discrepancy between the veteran's reported range 
of motion and his actual functional limitations.  

The extent to which the veteran's lumbar spine symptoms other 
than loss of range of motion are manifestations of a service-
connected disability should be clarified.  The service-
connected lumbar disability should be evaluated, and then the 
claim for TDIU should be readjudicated.  

In evaluating the lumbar disability, the examiner should 
state what occupational tasks the service-connected 
disability, considered alone, would impair, and what 
occupational abilities the veteran retains.  The RO should 
obtain evidence as to the types of work-like functions the 
veteran retains the ability to perform, in view of his 
service-connected lumbar disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA 
notification letter that informs the 
veteran to submit any additional 
information in support of his claim.  
The letter should inform the veteran of 
how to establish a disability rating 
and an effective date, in compliance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Notice should 
also comply with the requirements set 
forth in Vazquez-Flores v. Peak, 
22 Vet. App. 37 (2008).  Specifically, 
the notice should advise the veteran 
that to substantiate the increased 
rating claims for the service-connected 
disabilities, the veteran must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
an increase in severity of the 
pertinent disabilities, and the effect 
that the worsening has on his work-like 
functions and daily life.  

In addition, the AMC should provide 
examples of the types of medical and 
lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.  

The veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under 
the applicable Diagnostic Codes for 
rating the service-connected lumbar 
disability and other disabilities on 
appeal.  

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability 


from 0 percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  

The veteran should also again be 
informed of the information and 
evidence needed to establish 
entitlement to TDIU.

2.  The veteran should be afforded the 
opportunity to identify or submit 
medical evidence as to the 
manifestations of his lumbar arthritis 
with spina bifida occulta, including 
records of radiologic, magnetic 
resonance imaging (MRI), or computed 
tomography (CT) examinations of the 
spine, and treatment of spine 
disorders, including records of 
epidural injections.  

3.  The veteran should be afforded VA 
orthopedic examination of the spine as 
necessary to determine the etiology and 
onset of each current lumbar disorder.  
Prior to conducting the examination, 
the examiner should be given a copy of 
this remand and the veteran's claims 
folder for review.  A diagnosis should 
be assigned for each lumbar spine 
disorder found on examination.  For 
each current lumbar spine diagnosed, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the disorder is due to or a 
residual of the veteran's service or is 
etiologically related to his service-
connected lumbar arthritis.  

For each lumbar disorder related to 
lumbar arthritis, the examiner should 
describe the severity of the 
disability, including the effect of the 
service-connected lumbar disability on 
the veteran's gait, ability to walk, 
and strength and endurance in 
performing work-like activities, and 
provide an opinion as to the types of 
occupational activities the veteran 
would be able to perform, if the 
service-connected lumbar disabilities 
were the only lumbar disorders present.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any other disorder 
of the spine, such a cervical spine 
disorder, is due to the veteran's 
service or his service-connected lumbar 
arthritis or other service-connected 
disability.  

4.  After the above directed development is 
completed, if the criteria of 38 C.F.R. § 
4.16(a) continues not to be satisfied, the 
AMC/RO should specifically consider whether 
the claim should be submitted to the Director, 
Compensation and Pension Service for extra-
schedular consideration.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

